Citation Nr: 0100617	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  00-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



REMAND

The veteran's DD 214 of record shows that he had active 
service from June 1958 to August 1961, and that he also had 2 
years, 7 months and 17 days prior service.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from a rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho in 
July 2000 which denied the claims herein absent service 
medical records; the veteran was so notified.  

The veteran filed a Notice of Disagreement (NOD) in August 
2000 at which time copies of service records were introduced 
into the file as well as an opinion by a private hearing 
instrument dispenser as to a relationship between the 
veteran's current defective hearing and tinnitus and service. 

The RO issued a Statement of the Case (SOC) in August 2000, 
citing the additional evidence and, as additional evidence, 
outpatient treatment reports from Carswell Air Force Base 
from June 27, 1986, to June 20, 1996; however, there are no 
such records in the claims folder.

Filed subsequent thereto, but without an acquisition date 
stamped thereon, is a large packet of original service 
medical records.  The RO issued an SSOC in September 2000 
which reflected that all evidence had been reviewed and the 
claims continued to be denied.

In November 2000, a memorandum was received by the RO from 
the veteran's representative asking that the file be returned 
from the Board to the RO so that new medical evidence could 
be considered at the RO level.

Under the circumstances cited above, this case is remanded to 
the RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the service 
department(s) and request certification 
of all periods of service, after which 
the RO should acquire all pertinent 
service medical records if not already 
obtained

3.  The RO should clarify the reference 
in the August 2000 SOC to Carswell Air 
Force Base outpatient treatment records 
from 1986 to 1996; more specific 
description to the referenced documents 
should be provided.

4.  The RO should then consider the 
claims based on the entire evidence of 
record, and an SSOC should be issued if 
necessary.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  

The appellant need take no action until he is notified by the 
RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


